Citation Nr: 1606145	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  14-23 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bladder cancer.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1965 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Atlanta, Georgia, that assigned aa 10 percent rating for the residuals of bladder cancer, after granting service connection for the same.

Correspondence received in June 2014 and December 2015, indicted the Veteran's intent to retain new representation from the law firm of Bluestein, Nichols, Thompson & Delgado, LLC.  In February 2016, the specified firm was contacted by the Board regarding clarification of the Veteran representation status.  By way of a letter, the firm confirmed that they had not, and did not, ever represent the Veteran.  See Correspondence dated on February 10, 2016.  As the current representative of record, the Georgia Department of Veterans Services, has never withdrawn its representation this matter will proceed as titled above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For clarification purposes, it is acknowledged that the Veteran has recently argued that he was previously service connected for bladder cancer and in receipt of a 100 percent rating for this disability.  See VA Form 9 dated in May 2013.  The record does not support such a contention.  Rather, the record reflects that the Veteran has only been service connected for residuals of bladder cancer and given a 10 percent rating, effective February 19, 2009.  See September 2011 Ratings Decision.  Therefore, the Board will only consider the propriety of his rating established in the September 2011 rating decision.

The Veteran's most recent VA examination was conducted in October 2009, prior to service connection.  Although the examiner administered an evaluation, detailed clinical findings were not reported because the focus of the examination was on ascertaining the etiological relationship between his bladder cancer and his active duty.  Importantly, since this examination, the Veteran has submitted documentation, from his private physician, which appears to reflect that he has developed additional "lower urinary tract symptoms."  See November 2011 Dr. M. K., M.D. Phd. Letter.  This letter contained no specificity as to the exact symptoms.  Additionally, the treatment medical records in evidence, also fail to fully discuss the daily symptomology of the Veteran.

As a result of the foregoing, the Board finds that the 2009 VA examination is too remote to adequately assess the current severity of the Veteran's residuals of bladder cancer, especially in light of the documentation which appears to reflect worsening.  Moreover, the evidence of record is otherwise insufficient to assess the current severity of this disability.  Consequently, in order to comply with VA's duty to assist, the Board finds that a remand is required to provide the Veteran with a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A(d) (2014); 38 C.F.R. § 3.159 (2014); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, the record reflects that Dr. K., the Veteran's private physician has been treating him for at least seven years.  See November 3, 2011 Dr. D. K., M.D. Phd. Letter.  There are no treatment medical records from this physician.  On remand, prior to his examination, an attempt should be made to obtain these outstanding records.

The Board, therefore finds, that additional development is necessary in order to appropriately adjudicate the Veteran's contentions regarding the current severity of his residuals of bladder cancer.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran if he has received any VA or non-VA medical treatment for his bladder cancer residuals that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorization forms for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claims on appeal.

The RO/AMC is specifically directed to attempt to obtain treatment medical records prepared by the Veteran's private physician Dr. K., regarding the Veteran's condition.  See Letters submitted in May 2009 and November 2011.

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his bladder cancer, to include any residuals thereof.  The claims file, in the form of electronic records, must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must ascertain whether there has been a local reoccurrence or metastasis of the Veteran's bladder cancer.  If not, the examiner must fully describe residuals of this disability, to include, but not limited to, any associated kidney dysfunction, urinary dysfunction, erectile dysfunction, and/or prostate condition.  

The examiner must explicitly identify the use of any absorbent materials, drains or catheterizations and its relation to the Veteran's service connected disability.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO/AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

4.  Thereafter, the RO/AMC should consider all of the evidence of record and readjudicate the appeal.  If the benefits sought are not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

